In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  16-­‐‑3870  
UNITED  STATES  OF  AMERICA,  
                                                              Plaintiff-­‐‑Appellee,  
                                         v.  

MOHAMED  FADIGA,  
                                                         Defendant-­‐‑Appellant.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
             Northern  District  of  Indiana,  Hammond  Division.  
               No.  2:15CR43-­‐‑001  —  Philip  P.  Simon,  Judge.  
                          ____________________  

          ARGUED  MAY  18,  2017  —  DECIDED  JUNE  1,  2017  
                    ____________________  

    Before  BAUER,  EASTERBROOK,  and  SYKES,  Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   A   jury   found   Mohamed  
Fadiga  guilty  of  possessing  more  than  15  unauthorized  “ac-­‐‑
cess   devices”—gift   cards   that   had   been   fraudulently   reen-­‐‑
coded—and  a  judge  sentenced  him  to  30  months’  imprison-­‐‑
ment.   See   18   U.S.C.   §1029(a)(3).   He   contends   that   police  
learned  about  the  crime  by  violating  the  Fourth  Amendment  
and  that  the  jury  pool  was  the  result  of  racial  discrimination.  
2                                                                  No.  16-­‐‑3870  

    A  police  officer  stopped  a  car  that  had  an  expired  license  
plate.   He   asked   Mamadu   Barry,   the   driver,   for   registration  
papers,   which   he   did   not   have;   Barry   also   professed   not   to  
know  who  owned  the  car  or  where  he  was  driving  to.  So  the  
officer  asked  Fadiga,  who  was  in  the  passenger’s  seat.  Fadi-­‐‑
ga  replied  that  “a  friend”  owned  the  car  and  produced,  not  a  
registration  document,  but  a  rental  agreement.  The  car’s  re-­‐‑
turn  was  past  due  under  that  agreement,  which  did  not  au-­‐‑
thorize  either  Barry  or  Fadiga  to  drive  the  car.  When  Fadiga  
opened   his   wallet   to   extract   his   driver’s   license,   the   officer  
saw   oodles   of   plastic   cards   in   lieu   of   money.   Now   suspi-­‐‑
cious,   he   asked   Barry   and   Fadiga   for   permission   to   search  
the   car;   both   consented.   The   search   turned   up   a   bag   full   of  
gift  cards,  and  the  officer  asked  his  dispatcher  to  send  some-­‐‑
one  with  a  card  reader  to  determine  whether  the  cards  were  
legitimate.   About   half   an   hour   later   the   card   reader   arrived  
and  detected  that  the  cards  had  been  tampered  with.  
    Fadiga’s  motion  to  suppress  the  evidence  rests  on  the  de-­‐‑
lay   between   the   officer’s   call   and   the   card   reader’s   arrival.  
Rodriguez   v.   United   States,   135   S.   Ct.   1609   (2015),   holds   that  
police  violate  the  Fourth  Amendment  by  extending  a  traffic  
stop  to  allow  time  for  a  drug-­‐‑detection  dog  to  arrive,  unless  
reasonable  suspicion  justifies  an  investigation.  District  Judge  
Lozano   concluded   that   the   unless   clause   of   Rodriguez   has  
been  satisfied:  the  police  reasonably  suspected  that  the  car’s  
occupants   possessed   doctored   gift   cards.   2015   U.S.   Dist.  
LEXIS   91006   (N.D.   Ind.   July   14,   2015).   Later   the   case   was  
transferred  to  Judge  Simon,  who  agreed  with  Judge  Lozano  
and   denied   a   motion   for   reconsideration.   2016   U.S.   Dist.  
LEXIS  65316  (N.D.  Ind.  May  18,  2016).  
No.  16-­‐‑3870                                                                 3  

     We   agree   with   both   district   judges.   The   car’s   occupants  
consented   to   a   search,   which   turned   up   far   more   gift   cards  
than   the   most   avid   shopper   carries.   That   plus   other   suspi-­‐‑
cious  details—Barry’s  professed  ignorance  of  the  car’s  own-­‐‑
ership   and   destination;   Fadiga’s   assertion   that   an   unnamed  
friend  owned  the  car,  coupled  with  a  rental  contract  that  did  
not   permit   either   Barry   or   Fadiga   to   operate   the   car—
justified  detention  to  learn  more.  Rodriguez  tells  us  that  rea-­‐‑
sonable  suspicion  permits  a  delay  for  the  arrival  of  investiga-­‐‑
tive  resources.  135  S.  Ct.  at  1615–16.  And  that’s  not  all.  Rodri-­‐‑
guez   dealt   with   a   situation   in   which   the   car’s   occupants  
could  drive  away  lawfully,  if  not  detained  by  the  police.  But  
Fadiga  and  Barry  did  not  appear  to  have  any  right  to  use  the  
car.   The   return   date   on   the   rental   contract   had   passed,   and  
neither   Fadiga   nor   Barry   had   been   authorized   to   drive   the  
car.  Whether  or  not  they  waited  for  a  card  reader,  the  police  
were  entitled  to  detain  Fadiga  and  Barry  until  their  authority  
to   use   the   car   had   been   determined.   Extending   the   traffic  
stop  therefore  did  not  violate  the  Constitution.  
    Now   for   the   argument   about   discrimination.   The   venire  
from   which   the   jury   was   to   be   selected   comprised   48   per-­‐‑
sons,   none   of   them   black.   Fadiga   asserted   that   this   must  
have  been  the  result  of  racial  discrimination.  Asked  for  sup-­‐‑
porting   evidence,   Fadiga’s   lawyer   offered   none.   The   judge  
ruled  that  a  person  who  protests  the  composition  of  the  pool  
from   which   a   jury   is   drawn   must   show   that   some   discrimi-­‐‑
natory   practice   produced   the   racial   imbalance.   2016   U.S.  
Dist.  LEXIS  71102  (N.D.  Ind.  June  1,  2016),  citing,  e.g.,  United  
States   v.   Phillips,   239   F.3d   829,   842   (7th   Cir.   2001)   (“[T]he  
makeup   of   any   given   venire   is   not   significant,   provided   all  
rules  for  selection  have  been  observed.”).  
4                                                                 No.  16-­‐‑3870  

      Fadiga’s  appellate  brief  tries  to  supply  some  of  what  was  
missing   in   the   district   court.   His   lawyer   observes   that   the  
population  of  the  two  counties  (Lake  and  Porter)  from  which  
the  jury  pool  came  is  approximately  20%  black,  and  he  asks  
us  to  infer  that  a  discriminatory  practice  must  have  existed.  
Zero  for  48  from  such  a  population  is  exceptional,  but  Fadiga  
has   not   attempted   to   estimate   the   probability   that   it   could  
occur  by  chance—nor  has  he  provided  data  about  voter  reg-­‐‑
istration   or   the   age   distribution   of   the   counties’   population  
(people   under   18   are   ineligible   to   serve   on   juries).   The   plan  
at  the  time  of  Fadiga’s  trial  drew  from  lists  of  registered  vot-­‐‑
ers;  since  then,  the  Northern  District  of  Indiana  has  amended  
its   plan   to   include   as   potential   jurors   everyone   with   gov-­‐‑
ernment-­‐‑issued  identification  such  as  a  driver’s  license,  plus  
all  resident  taxpayers,  whether  or  not  registered  to  vote.  
     For  a  challenge  to  the  composition  of  a  jury  pool  to  suc-­‐‑
ceed,   counsel   must   show   how   the   venire   was   selected.   The  
Jury   Selection   and   Service   Act,   28   U.S.C.   §§  1861–78,   pro-­‐‑
vides   a   means   to   do   that,   and   §1867(d)   entitles   litigants   to  
hearings  before  jury  selection  begins  if  they  can  show  what  
seems   to   be   a   substantial   departure   from   expectations.   Liti-­‐‑
gants   who   invoke   this   statute   are   entitled   to   discovery.   See  
§§  1867(f),   1868.   The   statute   adds   that   the   “procedures   pre-­‐‑
scribed  by  this  section  shall  be  the  exclusive  means  by  which  
a   person   accused   of   a   Federal   crime   …   may   challenge   any  
jury   on   the   ground   that   such   jury   was   not   selected   in   con-­‐‑
formity  with  the  provisions  of  this  title”  (§1867(e)).  
   The   record   does   not   offer   any   reason   to   think   that   the  
rules   of   the   Northern   District’s   former   plan   were   either   bi-­‐‑
ased   or   bypassed.   The   plan   is   race-­‐‑blind   and   before   its  
amendment  should  have  produced  venires  that  in  aggregate  
No.  16-­‐‑3870                                                                    5  

tracked   the   population   of   registered   voters—at   least   if   all  
groups  respond  to  jury  summonses  at  the  same  rate,  another  
question  on  which  the  record  is  silent.  It  is  possible  to  imag-­‐‑
ine  things  going  wrong,  such  as  a  batch  of  jury  summonses  
being  sent  to  a  single  town  or  precinct  that  is  predominantly  
white,  but  there’s  no  evidence  that  this,  or  anything  else,  did  
go  wrong.  As  no  one  is  entitled  to  racial  balance  on  any  par-­‐‑
ticular   jury,   see   Holland   v.   Illinois,   493   U.S.   474,   480   (1990);  
United   States   v.   Ashley,   54   F.3d   311,   315   (7th   Cir.   1995),   the  
district  court  properly  rejected  Fadiga’s  complaint  about  this  
pool.  
                                                                       AFFIRMED